Citation Nr: 1434989	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-36 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a temporary total convalescent rating for a service-connected right hand disability from May 2, 2005 through June 30, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a temporary total convalescent rating for the 
service-connected right hand disability from May 2, 2005 through June 30, 2005 is from a November 2005 rating decision.  

The Board twice has remanded this temporary total rating claim, initially in November 2007 and again in June 2010.  In its November 2007 remand, the Board found that, despite the Veteran's December 2005 notice of disagreement (NOD), the RO had not yet issued a Statement of the Case (SOC) for this temporary total rating claim in response to that NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore remanded this temporary total rating claim to the RO via the Appeals Management Center (AMC) for the issuance of this required SOC and to give the Veteran an opportunity, in response, to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  Id. 

Rather than issuing an SOC, the RO, instead, issued a supplemental SOC (SSOC), which, importantly, did not notify the Veteran that he needed to submit a timely VA Form 9 to perfect his appeal of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Therefore, in June 2010 the Board again remanded this claim to the Agency of Original Jurisdiction (AOJ) to notify the Veteran that, in order to vest the Board with jurisdiction over this claim, a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) needed to be submitted in response to the SOC (actually SSOC) and earlier November 2005 rating decision initially considering and denying this claim.  Id.; 38 C.F.R. § 20.202.  The RO since issued an SOC in August 2010 (so in addition to the SSOC), which continued to deny this claim.  And by filing a VA Form 9 later that same month, the Veteran perfected his appeal of this claim to the Board.  38 C.F.R. § 20.200.  Thus, pursuant to the instruction in the Board's June 2010 remand, this claim has been returned to the Board for further appellate consideration.  See Stegall, 11 Vet. App. at 271.

Also in that June 2010 remand, the Board additionally found the issue of derivative entitlement to a TDIU to have been raised by the record, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and therefore referred this additional claim to the AOJ for appropriate development and consideration.  Subsequently, in January 2011, the Veteran submitted his formal TDIU application (VA Form 21-8940).  In a May 2012 rating decision, the RO denied his derivative TDIU claim.  He did not, however, timely disagree with that rating decision.  But he since has had a videoconference hearing in April 2014 before the undersigned Veterans Law Judge of the Board, in lieu of the Travel Board hearing he initially had requested.  During the hearing, he and his representative indicated they were still pursuing the TDIU claim as part and parcel of the temporary total rating claim on appeal.  The Board, therefore, is again assuming jurisdiction over this derivative claim.  See Rice, 22 Vet. App. 447.

In the decision below, the Board concludes that a temporary total evaluation is indeed warranted for the Veteran's service-connected right hand disability for the period from May 2 through June 30, 2005.  But with respect to the remaining claim for a TDIU, still further development is needed before it can be adjudicated.  So the Board is remanding this claim to the AOJ.



FINDING OF FACT

Beginning May 2, 2005, and continuing through June 30, 2005, the Veteran's service-connected right hand disorders, including the residuals of his right carpal tunnel release/right index finger lower retinacular cyst removal and the traumatic arthritis of his right thumb, status post carpal metacarpal (CMC) fusion, required that his arm be immobilized in a sling and he was instructed by VA physicians to take leave from work for this period.


CONCLUSION OF LAW

The criteria are met for the assignment of a temporary total convalescent rating for the traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion from May 2 to June 30, 2005, more specifically, for 2 months. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R §§ 3.159, 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating their claims for VA compensation and other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, the Board is granting a temporary total rating for the Veteran's right hand disability effective from May 2 to June 30, 2005.  This award represents a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA because this is ultimately inconsequential inasmuch as the Veteran is receiving the requested benefits, regardless.  That is to say, even if, for the sake of argument, he has not received the required notice and assistance, this could amount to no more than harmless error, hence, could not be prejudicial.  38 C.F.R. § 20.1102.  See, too, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing a notice and/or assistance error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim).

II.  Temporary Total Rating

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  Under 38 C.F.R. § 4.30, a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Felden, 11 Vet. App. at 430.

The Veteran has a service-connected right hand disability encompassing residuals of a right carpal tunnel release/right index finger lower retinacular cyst removal, as well as traumatic arthritis of his right thumb, status post CMC fusion.  The residuals of the right carpal tunnel release/right index finger lower retinacular cyst removal have been rated as 20-percent disabling effectively since April 11, 2003. The traumatic arthritis of his right thumb was rated as 10-percent disabling from February 26, 1993 to May 15, 2003; he had a temporary 100 percent rating from May 16 to August 31, 2003; and this disability has been again rated as 10-percent disabling effectively since September 1, 2003.

He claims entitlement to an additional period of convalescence, from May 2, 2005, to June 30, 2005, during which time he asserts that he was unable to work at the direction of VA physicians due to immobilization of his right hand and arm.  See, e.g., May 2005 Claim, June 2005 Statement in Support of Claim, and October 2005 Letter from the Veteran to the VA Medical Center (VAMC) in Palo Alto, California.

Based on the evidence of record, the Board finds that it is at least in relative equipoise as to whether a temporary total convalescent rating is warranted for the period from May 2 to June 30, 2005.  The wrist is considered a major joint for VA compensation purposes.  See 38 C.F.R. § 4.45(f).  Moreover, the Veteran was advised to keep his wrist immobilized both in a sling and in a splint by his VA treating physician beginning on May 2, 2005.  See May 2012 VA Primary Care Note (reflecting that the Veteran presented with pain and swelling of his right hand, status post right thumb surgery and advising him to wear an elbow sling as well as wrist support).  The VA treating physician additionally advised him to take leave 

from work through May 23, 2005, until he could see a VA surgeon.  See id. That VA surgeon subsequently extended the period of convalescence until June 30, 2005.  See May 2005 Plastic Surgery Consultation (noting the Veteran's swelling and discomfort, status post thumb fusion, and finding that the Veteran should be "considered disabled" from May 23, 2005 to June 30, 2005).  In other words, he was instructed to keep his wrist mostly immobilized through the end of June 2005.  See June 2005 VA Occupational Therapy Note (reflecting that the Veteran was required to wear a right wrist splint on the order of his VA treating physician); June 2005 VA Compensation and Pension Examination (finding that the Veteran had significant right thumb restriction of range of motion and an inability to lift or carry with his right hand, which precluded "pushing, pulling, handling, feeling or fingering with the right hand").  See, too, Felden, 11 Vet. App. at 430; Seals, 8 Vet. App. at 296-297.

There is no evidence of record indicating subsequent restriction of employment or continued immobilization.  Moreover, the Veteran specifically claimed a temporary total rating for the period from May 2 to June 30, 2005.  See May 2005 Claim and May 2005 Statement in Support of Claim (on VA Form 21-4138, amending the claim to encompass the period from May 26, 2005 to June 30, 2005).  Although he has continued to experience residual pain and limitation of motion since that time, such symptoms are sufficiently contemplated by the assigned 20 percent schedular rating in effect for the residuals of his right carpal tunnel release/right index finger lower retinacular cyst removal, and by the 10 percent rating assigned the traumatic arthritis of his right thumb, status post CMC fusion for the ensuing period.  And, as he has not since appealed the assignment of those ratings, the issues of entitlement to higher ratings for his right hand disorder prior to May 2, 2005 and subsequent to June 30, 2005 are not before the Board.  The Board thus does not find grounds for further extending his temporary total convalescent rating beyond the 2 months being granted.  



ORDER

A temporary total (i.e., 100 percent) convalescent rating is granted from May 2 to June 30, 2005, so for 2 months, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Additional development is necessary to fully and fairly adjudicate the Veteran's derivative e claim of entitlement to a TDIU.  The Board sincerely regrets the additional delay that inevitably will result from this remand of this additional claim, but it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.

Initially, the Board sees that the Veteran testified during his April 2014 Board hearing that he is receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Here, the Veteran stated that his award of SSA disability benefits concerned both a disorder of his legs, which is not service connected, and his service-connected right hand disability.  See 38 C.F.R. § 3.159(c)(2) ; see also Golz, 590 F.3d 1317.  Therefore, because these records are at least partially relevant to his VA claim, his SSA records, including a copy of the decision awarding this entitlement, must be obtained.  Id. 

The Veteran is currently service connected for atopic dermatitis, currently rated as 30-percent disabling; asthma, currently rated as 10-percent disabling; traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion, currently rated as 10-percent disabling; status post right carpal tunnel release/right index finger lower retinacular cyst removal, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion, currently rated as 
20-percent disabling; and residual surgical scars, right wrist, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion, currently rated as 0-percent disabling (noncompensable).  His combined evaluation for compensation is 60 percent.  38 C.F.R. § 4.25.

He therefore does not currently meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (stating that if there is only one service-connected disability, it must be rated at 60 percent or more, and that if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more).  This VA regulation also specifies five situations in which multiple disabilities are to be considered "one disability" for purposes of determining whether there is one rated at 60%, or one at 40%:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  None of these exceptions is shown to apply here, though.  Despite this, however, even if a Veteran does not meet these threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that she is 100-percent, i.e., totally unemployable is different than requiring she prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that she prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that she is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.


Here, as part of a November 2012 VA general medical examination, a VA contract physician noted that the Veteran's asthma is mild and does not have a preclusive occupational effect, and that his dermatitis does not "keep [him] from gainful employment."  Additionally, as to the right hand disability, the examiner opined that: 

[T]he Veteran's [service-connected] traumatic arthritis of the right thumb, residual fracture, and incidental cyst excision has left him permanently impaired and unable to work.  It is, however, at least as likely as not, that this condition was aggravated by an out of service injury in 02/2009 . . . .  The Veteran is still seen by Workman's Compensation evaluation for this and has not been able to work as a result and is therefore limited. 

These opinions, however, are not adequate to decide the Veteran's TDIU claim.  First, the examiner failed to indicate whether the right hand disability precludes all forms of substantially gainful employment, or whether it only prevents the Veteran from working at the job at which he was injured in February 2009.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, the examiner failed to consider the Veteran's educational and vocational history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See also Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the Veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  See, too, Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Finally, the VA examiner only addressed the impact the service-connected disabilities had on the Veteran's occupational functioning individually, not in combination, so did not consider the aggregate impact or effect of his service-connected disabilities on his employability.  That said, in Geib v. Shinseki, No.2012-7164, 2013 WL XXXXXXX, at *Y (Fed. Cir. Oct. 29, 2013), the Federal Circuit Court held that, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."; see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Still, in a TDIU claim consideration must be given to the combined effect of these service-connected disabilities on the Veteran's employability, not just each of them in isolation or piecemeal.  And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal. See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Additional medical comment is thus required to assist in determining whether the Veteran's service-connected disabilities (atopic dermatitis; asthma; traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; status post right carpal tunnel release/right index finger lower retinacular cyst removal, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; residual surgical scars, right wrist, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  


Therefore, the Board is directing an updated and more thorough VA general medical Compensation and Pension examination definitively addressing residual occupational capacity - including in light of all pertinent factors (e.g., employment history, educational attainment, so on and so forth). 

Finally, the Board sees that, during the November 2012 VA examination, the Veteran reported that he received Workman's Compensation for an injury to his right hand, and during his April 2014 Board hearing he testified that he sustained additional injury to his right hand as a result of his employment in 2009.  But he has not submitted any additional evidence concerning his workman's compensation claim.  Accordingly, on remand, specific attempt should be made to obtain clarification from him regarding whether there are outstanding pertinent worker's compensation records.  Additionally, any other more recent records concerning treatment of his service-connected disabilities should be obtained.  

Accordingly, the derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding pertinent records of VA treatment for the Veteran's service-connected disorders (atopic dermatitis; asthma; traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; status post right carpal tunnel release/right index finger lower retinacular cyst removal, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; residual surgical scars, right wrist, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion).  

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records. 38 C.F.R. § 3.159(e)(1).

2.  Also ask him whether he has received any private treatment for his service-connected disabilities, and, if so, ask him to provide the names and addresses of all such health care providers who have provided treatment for his service connected disabilities (atopic dermatitis; asthma; traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; status post right carpal tunnel release/right index finger lower retinacular cyst removal, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion; residual surgical scars, right wrist, associated with traumatic arthritis of the right thumb, residual of fracture, status post CMC fusion). 

After acquiring this information and any necessary authorization, obtain and associate all outstanding pertinent records with the physical claims file or Virtual VA e-folder. 

If any identified records are unobtainable (or don't exist), the Veteran and his representative must be appropriately notified of this and the record clearly documented of the efforts made to obtain these additional records.
 
3.  Ask the Veteran to clarify whether he filed a claim for worker's compensation related to a right hand injury in 2009 and, if so, whether he was evaluated by any physicians in conjunction with that claim.  If the Veteran did file a claim for worker's compensation, undertake appropriate action to obtain all outstanding pertinent records. 

4.  After all available records have been obtained and associated with the physical claims file and/or Virtual VA e-folder, schedule a VA general medical examination to determine the cumulative effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  To assist in making this critical determination, the claims folder must be made available for the examiner to review.  

The VA examiner should review the prior VA examination history, to specifically include the VA examinations in June 2005, August 2009, and November 2012, to the extent it also addresses this determinative issue of employability.  Additionally, the examiner should review the Veteran's April 2014 Board hearing testimony in which he describes his educational and occupational history.  

In providing this requested supplemental comment, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition or his advancing age.  

It is imperative that the requested opinion also take into account, and expressly indicate its consideration therein, of the contributing impact upon employability, if any, of the Veteran's level of education, prior work experience and training.

If an opinion cannot be rendered without resorting to mere speculation, please explain why this is not possible.
 
5.  Ensure the examination is responsive to these inquiries. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take any needed corrective action. 38 C.F.R. § 4.2.
 
6.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


